DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 21, 2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022 and December 02, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 16, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent No. 8968220) in view of Fu et al. (US 2013/0060171 A1, hereinafter Fu).

Regarding Claim 1:
Han teaches:
A robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and (Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
wherein the endpoint device comprises a user-presence sensing unit for detecting engagement of the limb of the user with the endpoint device and advising the controller of the engagement. (Column 6 lines 10-21, discloses that a load cell in the endpoint device detects movement of a user’s arm when engaging the system and a motion intent signal is sent to the controller advising it of the intended motion of the arm)
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.

Regarding Claim 2:
Modified Han teaches the limitations of claim 1.  Han further teaches: 
wherein the controller is configured to enable operation of the arm of the robotic device when the user-presence sensing unit determines that the endpoint device is engaged by the a limb of the a user. (Column 6 lines 10-21, discloses that a load cell in the endpoint device detects movement of a user’s arm when engaging the system and a motion intent signal is sent to the controller advising it of the intended motion of the arm; Column 5 lines 56-59, discloses that the robotic device begins assisting the patient in movement once it receives the motion intent signal)

Regarding Claim 8:
Modified Han teaches the limitations of Claim 1.  Han further teaches:
wherein the base, arm and endpoint device together form a multi- active-axis, non-exoskeletal robotic device. (Fig. 1 shows a base 100, 210, 220, 230, a robotic arm between shoulder joint assembly 310, 320, 330; Fig. 4 shows the base and the robotic arm and the multiple axes of rotation it is capable of using)
Regarding Claim 16:
Han teaches:
A robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; BARRETT-0810 PCT US(Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a pitch axis and along a yaw axis relative to the arm of the robotic device; and (Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device. (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.

Regarding Claim 26:
Han teaches:
A method for providing rehabilitation therapy to a user, the method comprising: providing a robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and (Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; BARRETT-0810 PCT US(Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
wherein the endpoint device comprises a user-presence sensing unit for detecting engagement of the limb of the user with the endpoint device and advising the controller of the engagement; and (Column 6 lines 10-21, discloses that a load cell in the endpoint device detects movement of a user’s arm when engaging the system and a motion intent signal is sent to the controller advising it of the intended motion of the arm)
operating the robotic device. (Column 3 lines 26-28, discloses operating the robot arm using the control unit)
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.


Regarding Claim 28:
Han teaches:
A method for providing rehabilitation therapy to a user, the method comprising: providing a robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; BARRETT-0810 PCT US(Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a pitch axis and along a yaw axis relative to the arm of the robotic device; and (Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
and operating the robotic device. (Column 3 lines 26-28, discloses operating the robot arm using the control unit)
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Fu, and further in view of Yang (U.S. Pub 20170092094).

Regarding Claim 3:
Modified Han teaches the limitations of claim 1.  Han does teach a user presence sensing unit.  Han does not teach the ability to disable or end operation if the presence sensing unit does not detect a limb using the device, however, Yang does teach: 
wherein the controller is configured to disable operation of the arm of the robotic device when the user- presence sensing unit determines that the endpoint device is not engaged by the a limb of the a user. ([0030], discloses the use of sensors to detect engagement of various body parts with sections of a chair; [0051], discloses a measurement module for detecting sensor activity and providing a Boolean value to the controller)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the user presence sensing unit in Han to incorporate the sensors and measurement module of the chair as taught by Yang to halt rehabilitation activities when a user is no longer engaged and prevent injury and the machine from becoming uncontrollable.  Han, Fu and Yang are analogous art because they are in the field of ergonomics and orthotics. 

Regarding Claim 4:
Modified Han teaches the limitations of claim 1.  Han does teach a presence sensing unit that determines that the unit is engaged by a limb of a user.  Han does not teach a visual signal, however, Yang does teach:
wherein the endpoint device is configured to provide a visual signal when the user-presence sensing unit determines that the endpoint device is engaged by the a limb of the a user. ([0040], discloses that controller is configured to control the sensors and display a visual message; [0084], discloses the ability to visually alert a user of posture information detected by sensors)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Han to incorporate the teachings of Yang because having a way for the user to know if their limb is properly engaged or not would allow them to request assistance or self-adjust to correct the position.  The visual signal would also provide accessibility to hearing impaired users.

Regarding Claim 7:
Modified Han teaches the limitations of claim 1.  Han does teach a user presence sensing unit.  Han does not teach that the user presence sensing unit comprises a capacitive sensor, however, Yang does teach:
wherein the user-presence sensing unit comprises a capacitive sensor. ([0033], discloses that sensors are tactile sensors including the ability to measure touch or contact)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the user presence sensing unit in Han to incorporate the capacitive or touch sensors of Yang because capacitive or touch sensors are lower in cost to other sensors and have high sensitivity while requiring a small amount of force for operation, making them an ideal option for patients with neurological damage or limited motor function.

Claims 6, 9, 10, 12-15, 17-18, 20-22, 24-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Fu, and further in view of Einav (U.S. Patent No. 8177732).

Regarding Claim 6:
Modified Han teaches the limitations of claim 1.  Han further teaches a user presence sensing unit.  Han does not teach providing the user with an audible signal when a limb is engaged, however, Einav does teach: 
wherein at least one of the endpoint device and the controller is configured to provide an audible signal when the user presence-sensing unit determines that the endpoint device is engaged by the limb of the a user. (Col 42 lines 28-34, discloses providing users with audio cues indicating the need to act such as beginning the rehabilitation activities after engaging limbs)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the user presence sensing unit of Han to incorporate the audible signal of Einav because this would allow for visually impaired individuals to better use the device by letting them know once they are engaged and the machine is ready to operate.

Regarding Claim 9:
Han teaches:
A robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and BARRETT-0810 PCT US(Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
Han does teach an endpoint device mounted to the second end of an arm.  
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.
Furthermore, Han does not teach a modular connection providing mechanical mounting and electrical communication, however, Einav does teach:
wherein the endpoint device is mounted to the second end of the arm of the robotic device using a modular connection which provides mechanical mounting of the endpoint device to the second end of the arm of the robotic device and electrical communication between the endpoint device and the arm of the robotic device. (Col 69 lines 43-54, discloses modular attachments with mechanical quick connect and electrical quick connect (FIGS 16-19); Col 54 lines 22-33, discloses attachments with quick connector elements to allow swapping attachments via mechanical connection and electrical connection by a chip allowing for data transfer)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the connection of the endpoint section in Han to incorporate the end point modules and modular connection of Einav because this would allow for wider use of the rehabilitation device by providing for different exercises or patients (Column 54 lines 22-33).

Regarding Claim 10:
The combination of Han, Fu and Einav discloses all of the limitations of claim 9.  Han does not teach endpoint-presence sensing capabilities.  However, Einav does teach:
wherein the second end of the arm of the robotic device comprises an endpoint-presence sensing unit for detecting when an endpoint device is mounted to the second end of the arm of the robotic device. (Col 59 lines 35-46, discloses that device can detect which attachment is installed and adjust accordingly, this is accomplished by a peg that pushes into the attachment point of the device)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the connection of the endpoint section in Han to incorporate the endpoint-presence sensing capabilities of Einav because the ability to sense whether or not an endpoint device is present would enable the device to prevent operation if not properly set up.

Regarding Claim 12:
The combination of Han, Fu and Einav discloses all of the limitations of claim 9.  Han does not teach endpoint type sensing capabilities.  However, Einav further teaches:
wherein the robotic device further comprises an endpoint-type sensing unit for identifying, when an endpoint device is mounted to the second end of the arm of the robotic device, the type of endpoint device which is mounted to the second end of the arm of the robotic device. (Col 61 lines 3-17, discloses that the attachment connector information about the attachment to the rehabilitation apparatus; Col 59 lines 35-46, discloses that device can detect which attachment is installed and adjust accordingly)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the connection of the endpoint section in Han to incorporate the endpoint type sensing capabilities of Einav because this would allow for the device to adjust and account for the weight difference of the modular endpoint devices (Column 59 lines 35-37).

Regarding Claim 13:
The combination of Han, Fu and Einav discloses all of the limitations of claim 12.  Han does not teach adapting operation of the device based on the type of attachment.  However, Einav further teaches:
wherein the controller is configured to adapt operation of the arm of the robotic device in accordance with the type of endpoint device which is mounted to the second end of the arm of the robotic device. (Col 69 lines 55-60, discloses that the rehabilitation device’s software is modular and having different software modules for different attachments)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the control of Han to incorporate the modular software of Einav because this would have allowed for different sets of exercises and a wider range of upper limb rehabilitation capabilities.

Regarding Claim 14:
The combination of Han, Fu and Einav discloses all of the limitations of claim 12.  Han does not teach an endpoint type sensing unit with an encoded element capable of communicating with the controller.  However, Einav further teaches:
wherein the endpoint-type sensing unit comprises an encoded element mounted to the endpoint device and representative of the type of endpoint device, and a reader element mounted to the second end of the arm of the robotic device which reads the encoded element on the mounted endpoint device and appropriately advises the controller. (Col 54 lines 22-33, discloses a data bus to transfer data from chip in the connector of the attachment to the rehabilitation device)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the endpoint connection of Han to incorporate the data bus and chip in the connector of Einav to transfer data from attachment to the rehabilitation device because it would provide a means for sending measurements obtained by the endpoint device to the main controller.  

Regarding Claim 15:
The combination of Han, Fu and Einav discloses all of the limitations of claim 9.  Han does teach the ability to use the device in left or right handed configuration.  Han does not teach an endpoint device with a modular connection to be used in left or right handed configuration.  However, Einav further teaches:
wherein the endpoint device is mountable to the second end of the arm of the robotic device using a modular connection which allows the robotic device to be used in either a right-hand configuration or a left-hand configuration. (Col 62 lines 27-34, discloses that the rehabilitation device can include attachments for many different appendages; Col 66 lines 28-31, discloses the ability to swap between right and left arm use)
It would have been obvious to one of ordinary skill in the art at the time of filing to have included an endpoint device attachment for the left and right arms in Einav because this would provide versatility in the rehabilitation capabilities by enabling a patient to use the left and right sides of their body.

Regarding Claim 17:
Modified Han teaches the limitations of claim 16.  Han further teaches that the endpoint device has a strap for securing a limb (Fig. 1 strap 400).  Han does not teach an endpoint device with multiple straps, cradle or a grip, however, Einav does teach:
wherein the endpoint device comprises a cradle, straps for securing the limb of the a user to the cradle, and a grip configured to be gripped by a hand of the a user. (Col 61 lines 3-9, discloses an arm rest 1524, a handle 1522, and straps and strap slots 1526 (FIG 15B))
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the endpoint device of Han to incorporate the straps, cradle and grip of Einav because this would provide additional support and security for the patients arm and improve the safety of the device.

Regarding Claim 18:
The combination of Han, Fu and Einav teach the limitations of claim 17.  Han does teach an endpoint device.  Han does not teach that the endpoint device has a ball grip.  However, Einav further teaches:
wherein the grip comprises a ball grip. (Col 67 line 67, discloses a ball grip attachment 1968 (FIG 19E))
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the endpoint device in Han to incorporate the ball grip of Einav because it would provide a different grip option that some patients might find more comfortable than a stick grip.   

Regarding Claim 20:
The combination of Han, Fu, and Einav teach the limitations of claim 17.  Han does not teach the grip being off axis to the connector or cradle. However, Einav further teaches:
wherein the endpoint device further comprises an outer link for mounting the endpoint device to the second end of the arm and a connector for connecting the cradle to the outer link, wherein the grip comprises a ball grip, and further wherein the ball grip is mounted off-axis to one of the connector and the cradle. (Col 69 lines 43-54, discloses modular attachments with mechanical quick connect and electrical quick connect (FIGS 16-19); Col 54 lines 22-33, discloses attachments with quick connector elements to allow swapping attachments for different exercises or patients via mechanical connection and electrical connection by a chip allowing for data transfer;  Col 67 line 67, discloses a ball grip attachment 1968 (FIG 19E))
It would have been obvious to one of ordinary skill in the art at the time of filing to have included the off axis mounting of the grip in Einav with the earlier modification of the end point device and attachment of Han, Fu and Einav because this would provide for the patient to perform a wider variety of rehabilitation activities.

Regarding Claim 21:
Han teaches:
A robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and BARRETT-0810 PCT US(Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
Han does teach the ability to control the joint motors via the controller.  
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.
Furthermore, Han does not explicitly teach the ability to compensate for gravity when the endpoint device is engaged by the limb of a user, however, Einav does teach:
wherein the controller is configured to compensate for the effects of gravity when the endpoint device is engaged by the a limb of the a user. (Col 62 lines 40-50, discloses that the rehabilitation device provides support for the weight of the limb)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the joint motor control of Han to incorporate the ability to compensate for gravity as taught in Einav because this would allow the user to focus on moving the arm about rather than supporting it (Col 62 line 40-50).

Regarding Claim 22:
The combination of Han, Fu and Einav teach the limitations of claim 21.  Han further teaches:
wherein at least one of the base and the arm comprise at least one motor for moving the arm of the robotic device, and wherein the controller controls operation of the at least one motor. (Fig. 3 shows multiple motors 310, 320, 330, 340, and 350 on the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350)

Regarding Claim 24:
The combination of Han, Fu and Einav teach the limitations of claim 21.  Han does teach the ability to control the joint motors via the controller.  Han does not explicitly teach the ability to compensate for gravity when the endpoint device is engaged by the limb of a user in a single step, however, Einav does teach:
wherein the controller is configured to compensate for the effects of gravity when the endpoint device is engaged by the a limb of the a user in a single step. (Col 58 Lines 35-39, discloses the use of servo motor to control motion and force of the arm; Col 62 lines 40-50, discloses that the rehabilitation device provides support for the weight of the limb so user can focus on moving it about rather than supporting it)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the joint motors of Han to incorporate the ability to compensate for gravity in a single step using a servo motor as taught in Einav because a servo motor would provide efficient electrical current control.

Regarding Claim 25:
The combination of Han, Fu and Einav teach the limitations of claim 21.  Han does teach the ability to control the joint motors via the controller.  Han does not explicitly teach the ability to compensate for gravity when the endpoint device is engaged by the limb of a user, however, Einav does teach:
wherein the controller is configured to compensate for BARRETT-0810 PCT USthe effects of gravity when the endpoint device is engaged by the a limb of the a user in a series of incremental steps. (Col 58 Lines 35-39, discloses the use of stepper motor to control motion and force of the arm; Col 62 lines 40-50, discloses that the rehabilitation device provides support for the weight of the limb so user can focus on moving it about rather than supporting it)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the joint motors of Han to incorporate the ability to compensate for gravity in a series of incremental steps using a stepper motor as taught in Einav because a stepper motor would provide greater torque at low speeds.

Regarding Claim 27:
Han teaches:
A method for providing rehabilitation therapy to a user, the method comprising: providing a robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom relative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and BARRETT-0810 PCT US(Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
operating the robotic device. (Column 3 lines 26-28, discloses operating the robot arm using the control unit)
Han does teach an endpoint device mounted to the second end of an arm.  
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.
Furthermore, Han does not teach a modular connection providing mechanical mounting and electrical communication, however, Einav does teach:
wherein the endpoint device is mounted to the second end of the arm of the robotic device using a modular connection which provides mechanical mounting of the endpoint device to the second end of the arm of the robotic device and electrical communication between the endpoint device and the arm of the robotic device; and (Col 69 lines 43-54, discloses modular attachments with mechanical quick connect and electrical quick connect (FIGS 16-19); Col 54 lines 22-33, discloses attachments with quick connector elements to allow swapping attachments via mechanical connection and electrical connection by a chip allowing for data transfer)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the connection of the endpoint section in Han to incorporate the end point modules and modular connection of Einav because this would allow for wider use of the rehabilitation device by providing for different exercises or patients (Column 54 lines 22-33).

Regarding Claim 29:
Han teaches:
A method for providing rehabilitation therapy to a user, the method comprising: providing a robotic device comprising: a base; (Fig. 1 shows a movable frame 230 where the arm is connected; Column 6 lines 3-5 disclose that the arm is mounted to the movable frame via the first shoulder joint)
an arm having a first end and a second end, wherein the first end of the arm is mounted to the base; (Fig. 1 shows robot unit 300 which is an arm beginning at joint 310 and ending at joint 350 is mounted to the station unit 200 via movable frame 230; see also Column 6 lines 53-56)
an endpoint device mounted to the second end of the arm and being configured for engagement by a limb of a user; (Fig. 3 shows linkages 372 and 374 being attached to the joint 350 at the end of the arm and comprising strap 400 for engagement of a limb)
a base joint assembly mounted to the base and to the first end of the arm, the base joint assembly being configured to enable movement of the arm along a first axis and a second axis with two independently-controllable degrees of freedom BARRETT-0810 PCT USrelative to the base, wherein the first axis is a pitch axis and the second axis is a yaw axis; (Fig. 4 shows a base joint assembly comprising the driving units 310, 320, 330, and 340 and the axes of rotation associated with the joints; Column 6 line 64-Column 7 Line 2, discloses the ability to control each of the joints by driving the motors associated with each joint in response to the motion intent signal)
an arm joint assembly mounted to the second end of the arm and to the endpoint device, the arm joint assembly being configured to enable movement of the endpoint device along a third axis relative to the arm of the robotic device, wherein the third axis is a yaw axis; and (Fig. 3 shows the joint 350 connecting the linkages 372 and 374 to the end of the arm; Column 5 lines 50-55, discloses that the control unit controls the joint drive unit 350; Fig. 4 shows an axis of rotation about the joint connecting the linkages 372 and 374)
a controller for controlling operation of the arm of the robotic device; (Column 4 lines 39-42, discloses a control unit for controlling the driving of the joints in the arm)
operating the robotic device. (Column 3 lines 26-28, discloses operating the robot arm using the control unit)
Han does teach the ability to control the joint motors via the controller. 
Han does not explicitly teach:
	wherein the arm, the base joint assembly and the arm joint assembly are configured to be free of attachment to the limb of the user;
However, in the same field of endeavor, rehabilitation robots, Fu teaches an arm, base joint assembly and arm joint assembly free of attachment to a limb of the user (see at least Figs. 1 and 3-9, and [0039], disclosing support member 19 provides a place for supporting the limb of the user and not arm 1, arm segments 11-13, i.e. a base joint assembly, or arm segments 14-17, i.e. an arm joint assembly being attached, i.e. the arm, base joint assembly, and arm joint assembly are free from attachment to the user) .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the arm, base joint assembly, and arm joint assembly of Han to be free of attachment to a user’s limb, as taught by Fu.  One would have been motivated to make this modification in order to increase user comfort, or to assist in a user’s rehabilitation, as taught by Fu in at least [0011] of Fu.
Furthermore, Han does not explicitly teach the ability to compensate for gravity when the endpoint device is engaged by the limb of a user, however, Einav does teach:
wherein the controller is configured to compensate for the effects of gravity when the endpoint device is engaged by the a limb of the a user; and (Col 62 lines 40-50, discloses that the rehabilitation device provides support for the weight of the limb)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the joint motor control of Han to incorporate the ability to compensate for gravity as taught in Einav because this would allow the user to focus on moving the arm about rather than supporting it (Col 62 line 40-50).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Fu, further in view of Yang, and  further in view of Einav.
Regarding Claim 5:
The combination of Han, Fu and Yang teach the limitations of Claim 4.  Han, Fu and Yang do teach a presence sensing unit with the ability to provide a visual signal to let the user know their arm is engaged. Han, Fu and Yang do not teach that the visual signal is a lit light, however, Einav does teach: 
wherein the visual signal is a lit light. (Col 42 lines 25-27, discloses a red or green light to indicate stop or go instructions respectively to the user)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the visual signal of Han, Fu and Yang to incorporate the red and green light of Einav because the ability to visually indicate instructions to a user through color removes any potential language barrier when instructing the user during a rehabilitation operation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent No. 8968220) in view of Fu, further in view of Einav (U.S. Patent No. 8177732), further in view of Ashby (U.S. Pub. 20130237374).
Regarding Claim 11:
Han, Fu and Einav disclose all of the limitations of claim 10.  The combination of Han, Fu, and Einav teach attachment with electrical connection to a controller by a readable chip (Column 54 lines 22-33).  Han, Fu, and Einav do not explicitly teach that operation is disabled if an attachment is not attached, however, Ashby does teach:
wherein the controller is configured to disable operation of the arm of the robotic device when the endpoint- presence sensing unit determines that no endpoint device is mounted to the second end of the arm of the robotic device. ([0063], discloses a key that may be operatively and communicatively connected to the device that enables operation when connected and disables operation of the device when not connected)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the attachment with electrical connection to a controller via a chip as taught by the combination of Han, Fu, and Einav to incorporate the functionality of the key as taught by Ashby because it would provide improved safety to a user by preventing injury resulting from continued operation of an arm once disengaged by the user and discouraging improper use by requiring the attachment to be connected in order to operate.  Han, Fu, Einav and Ashby are considered analogous because they are in the field of exercise and physical therapy.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent No. 8968220) in view of Fu, in view of Einav (U.S. Patent No. 8177732), further in view of An (US Patent No. 9415262).
Regarding Claim 19:
Han, Fu and Einav disclose all of the limitations of claim 17.  Han, Fu, and Einav do teach that various grip attachments known in the art are able to be attached (Col 62 lines 11-19).  Han, Fu, and Einav do not explicitly teach that the grip attachment is a spring-biased hand grip, however, An does teach:
wherein the grip comprises a spring-biased hand grip. (Col 4 lines 49-54, discloses a handgrip exercise device with two arms and a spring that provides a resistance when the arms are squeezed together by a hand)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the replaceable grip attachment as taught in the combination of Han, Fu and Einav to incorporate the handgrip exercise device as taught by An as one of the various grip attachments because it would provide further rehabilitation capability by providing exercises for the muscles in the hand and forearm to strengthen.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Han (US Patent No. 8968220) in view of Fu, further in view of Einav (US Patent No. 8177732), further in view of Perry (US Pub. No. 20120179075).
Regarding Claim 23:
The combination of Han, Fu and Einav disclose all of the limitations of claim 21.  Han, Fu and Einav do teach that the rehabilitation device can compensate for the effects of gravity.  Han, Fu, and Einav do not explicitly teach that the controller monitors torque, however, Perry does teach:
wherein the controller is configured to monitor torque on the at least one motor so as to identify load on the at least one motor, ([0079], discloses that all torques and forces transmitted by motors in the arm joints are measured; [0143], discloses monitoring of load and moment applied by patient to the joints that are controlled by motors)  and further wherein the controller uses the monitored torque on the at least one motor to operate the at least one motor so as to compensate for the effects of gravity when the endpoint device is engaged by the limb of the a user. ([0060], discloses the ability to compensate for gravity and hold a patient’s limb in a desired orientation by calculating torque at the joints)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the joint motors in the arm of the rehabilitation device in Han, Fu and Einav to incorporate the torque sensors on the joint motors as taught by Perry to compensate for the effects of gravity because it could provide another method of controlling the rehabilitation device and provide a level of safety for patients with limited muscle strength to move their limb freely without additional stress of gravitational forces that can cause pain in the joints of a weak or disabled limb.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664